Citation Nr: 1400809	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD), to include anxiety disorder.

2.  Entitlement to an initial rating in excess of 30 percent prior to August 22, 2012 and a rating in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran had active service from November 2001 to November 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied service connection for PTSD, anxiety disorder, and a herniated bulging disc at L4-5.  In October 2009, the Veteran filed a notice of disagreement (NOD).  In February 2010, the RO issued a statement of the case (SOC) on all three matters.  Later in February 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in which he indicated that he was only appealing the matters of service connection for PTSD and anxiety disorder.  

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In June 2011, the Board remanded the claims for further development.  

In September 2012, the Appeals Management Center (AMC) granted service connection for PTSD and assigned an initial rating of 30 percent, effective May 22, 2009, and an increased rating of 70 percent, effective August 22, 2012.  Therefore, the issue of service connection for PTSD is no longer on appeal.  However, in April 2013, the Veteran filed a notice of disagreement with the ratings.  Because the Veteran has disagreed with the initial and subsequent ratings assigned following the award of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  


For the reasons expressed below, the remaining claim for service connection for psychiatric disability other than PTSD-along with the matter of higher ratings for PTSD, for which the Veteran has completed the first of two actions required to place this matter in appellate status- are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

Subsequent to the most recent supplemental statement of the case in December 2012, the Veteran requested a hearing before a Decision Review Officer at the RO. Therefore, a hearing should be scheduled at the next available opportunity. 

The Veteran also submitted additional evidence in the form of lay statements dated in May and September 2013 and requested that VA obtain and consider additional VA mental health treatment records since April 2013.  As the record reflects that the Veteran has been undergoing VA mental health treatment, there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for a psychiatric disorder since April 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

To ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should inform the Veteran of the information and evidence necessary to substantiate his claim for service connection for an acquired psychiatric disorder other than PTSD, to include an anxiety disorder, and should specify what evidence VA will provide and what evidence the Veteran is to provide.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance  Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection remaining on appeal.  

As a final matter, as noted in the Introduction, above, in September 2009, the AMC granted service connection for PTSD and assigned an initial rating of 30 percent prior to August 22, 2012 and a 70 percent rating thereafter.  On April 19, 2013, the Veteran filed an NOD with the 70 percent rating.  However, the Agency of Original Jurisdiction-here, the RO-has yet to issue a SOC with respect to the claim for higher ratings for PTSD, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC on the claim for an initial rating in excess of 30 percent prior to August 22, 2012 and in excess of 70 percent thereafter for PTSD, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the ratings assigned for PTSD, within 60 days of the issuance of the SOC.

2.  Obtain from the Minneapolis VAMC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran since April 2013.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

The letter should inform the Veteran of the information and evidence necessary to substantiate his claim for service connection for an acquired psychiatric disorder other than PTSD, to include an anxiety disorder, and should specify what evidence VA will provide and what evidence the Veteran is to provide.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4
4.  Schedule the Veteran for a DRO hearing at the earliest appropriate opportunity.  Note that the Veteran, through his representative, submitted a change of address in October 2013 that has been associated with the claims file.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the readjudicate the remaining claim for service connection in light of all evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The claims file should not be returned to the Board until after the Veteran perfects an appeal as to the issues identified in paragraph 1 above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

